NOT DESIGNATED FOR PUBLICATION

                                             No. 122,695

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                      KAREN MALEY,
                       IN HER CAPACITY as COFFEY COUNTY TREASURER,
                                    and INDIVIDUALLY,
                                         Appellant,

                                                    v.

             BOARD OF COUNTY COMMISSIONERS OF COFFEY COUNTY, KANSAS,
                                    Appellee.


                                    MEMORANDUM OPINION

        Appeal from Coffey District Court; ERIC W. GODDERZ, judge. Opinion filed September 17, 2021.
Affirmed.


        J. Phillip Gragson and Kathleen S. Harvey, of Henson, Hutton, Mudrick, Gragson & Vogelsberg,
L.L.P., of Topeka, for appellant.


        Terelle A. Mock, of Fisher, Patterson, Sayler & Smith, L.L.P., of Topeka, for appellee.


Before MALONE, P.J., ATCHESON, J., AND BURGESS, S.J.,


        ATCHESON, J.: We have been asked to referee a dispute over how an elected board
of county commissioners should set the salary for the county treasurer—another duly
elected public official of equal stature in the government hierarchy. Few legal rules guide
us in the task. If that weren't challenging enough, the Coffey County officeholders had
agreed to an oddity in paying the county treasurer. After becoming treasurer, Plaintiff
Karen Maley rejected that convention, and the county commissioners reduced her salary.
Maley sued the commissioners. The Coffey County District Court entered summary

                                                    1
judgment against her, and she has appealed. We conclude Maley received what the
applicable legal rules require: reasonable compensation as county treasurer. She has
failed to offer arguments undercutting the district court's ruling, so we affirm.


               FACTUAL AND HISTORICAL PREDICATE FOR THIS LITIGATION


       To place the appellate issues in context, we need to outline both the historical
relationship between boards of county commissioners and county treasurers generally and
the peculiar salary arrangement the Coffey County Board worked out with Maley's
predecessors. County treasurers stand for election and serve four-year terms. K.S.A. 19-
501. In that respect, they are ostensibly coequal public officers with county
commissioners. K.S.A. 2020 Supp. 19-202 (election of commissioners). The county
treasurer is not in any traditional sense an employee of the board of county
commissioners and cannot be suspended or terminated at the will of a board majority.


       But county commissioners control the purse strings and approve budgets for
county departments and agencies, including the county treasurer's office. Embedded in
that prerogative is the "administrative" authority to set the salary for the treasurer as part
of that office's budget. Weber v. Board of Marshall County Comm'rs, 289 Kan. 1166,
1176, 221 P.3d 1094 (2009) ("Setting a county official's salary is an administrative
action" entrusted to the board.) Although the origins of that authority may be murky, the
court's recognition of it is not.


       The parties have cited no statutory or case authority outlining criteria or
parameters for a board of commissioners in determining a treasurer's salary. We have
found none. The implications from Weber and the cases it cites suggest the salary
typically is to be fixed annually as part of the office's yearly budget. It is unclear if the
salary is in some sense negotiable between the board and the treasurer. We are confident,
however, the salary must be objectively reasonable. 289 Kan. at 1183 (board of

                                               2
commissioners must set salary "to ensure the county treasurer [is] fairly paid for county
work"). But that says in a positive form nothing more than the board cannot set an
unreasonably low salary (or an inexplicably high one). And it is hardly a secret that the
salaries for treasurers vary widely from county to county, as do the size of their offices
and the magnitude of their fiscal responsibilities.


       In addition to their other duties, county treasurers collect and remit to the State
vehicle registration fees. K.S.A. 8-145(b). That is considered a state duty or task. Under
K.S.A. 8-145(b), a county treasurer may receive a small amount from each registration up
to a maximum of $15,000 annually as compensation for the performance of that work for
the State. The retained amount goes to the treasurer at the end of the year and varies from
year to year if it is less than the statutory cap. During the year, as provided in K.S.A. 8-
145(b), that amount and money to cover expenses the treasurer's office incurs in
collecting the fees are paid into a special fund. Whatever is left in the special fund at
year's end should then be transferred to the county's general fund.


       County commissioners cannot use the compensation the treasurer receives under
K.S.A. 8-145(b) to offset the salary due the treasurer for work done on behalf of the
county. Weber, 289 Kan. at 1182. In other words, the board must set a salary
compensating the treasurer for his or her county work independent of the amount the
treasurer may receive through K.S.A. 8-145(b) for collecting registration fees.


       A long-serving predecessor to Maley as Coffey County Treasurer didn't like the
reimbursement under K.S.A. 8-145(b) because it was an uncertain lumpsum available
only at end of the year. So she and the Coffey County Board of Commissioners agreed
that she would not take the reimbursement from the special fund, so the money would be
go into the county general fund and, in return, the commissioners set a higher salary for
her in the budget—a known amount paid to her in regular intervals over the course of the
year. The district court found the arrangement had been in place continuously for about

                                              3
30 years. Then came Maley, who assumed the job in February 2017 after serving as a
deputy treasurer for years.


       Maley's starting salary was $59,400—the same as the departing treasurer received.
During the budgeting process in April 2017, the board increased her salary to $62,588.
For summary judgment purposes, the parties agree that Maley did not know about the
salary arrangement her predecessors had with the board. Near the end of the year, Maley
submitted a voucher for $10,161.20 reflecting the amount due her under K.S.A. 2017
Supp. 8-145(b) for the vehicle registration fees her office collected. The commissioners
realized they and Maley had a serious misunderstanding about her compensation. Their
realization apparently sparked more than one barbed discussion with Maley. They
informed her of the deal with the preceding treasurers and urged her to do likewise.


       When Maley refused, she was met with threats of political retribution and of
prominent media coverage portraying her as greedy and intractable. For summary
judgment purposes, the district court found Commissioner Fred Rowley and
Commissioner Don Meats made statements of that tenor when each separately spoke to
Maley in late 2017 with County Attorney Christopher Phelan in attendance. Maley,
nonetheless, insisted on being paid the statutorily required portion of the registration fees,
and the board complied.


       The board convened on January 29, 2018, and voted to reduce Maley's salary
going forward to $50,000 plus the state compensation for registration fees accruing under
K.S.A. 2017 Supp. 8-145(b). The board ostensibly relied on a hastily prepared survey of
compensation paid treasurers in 14 counties contiguous with Coffey County or otherwise
labeled "comparable." In its summary judgment ruling, the district court characterized the
review as "an informal salary survey." The comparison did not appear to consider the
number of employees in the treasurers' offices or the amount of money the offices were


                                              4
responsible for. The survey suggested $46,939.39 would be an appropriate salary for
Maley.


       The board also relied on an off-the-cuff response Maley provided during a
commission meeting in November 2017 that she spent about 80 percent of her time on
county business and 20 percent on state business. Maley later qualified that statement by
pointing out that the state work benefited Coffey County because some of the vehicle
registration fees are ultimately shared with local governmental units. But she never
offered an alternative percentage breakdown of her worktime. The board further made a
point of Maley being a newcomer to the office, although she had worked as a deputy
treasurer for years and the commissioners initially set her compensation at the same level
as her immediate predecessor and, thus, with no reduction for her purported inexperience.


       In response to the board, Maley countered that $62,588 plus the amount received
from the registration fees would be fair compensation, given the size of the treasurer's
office and the county's tax base, including the Wolf Creek power plant. Maley's counter
would have substantially increased her total renumeration over what her immediate
predecessor received.


       The board increased Maley's salary to $51,000 in April 2018 during the
countywide budgeting process. In advance of the budgeting, Maley had submitted a
written request for a salary of $63,840 plus compensation from the registration fees.


       Maley filed this action in January 2019 seeking a declaratory judgment that the
board had impermissibly reduced her salary and continued to inadequately compensate
her as county treasurer. She also sought relief on other grounds, including violation of the
Kansas Wage Payment Act, K.S.A. 44-313 et seq. After the parties undertook discovery,
the board filed a motion for summary judgment, relying largely on a written stipulation of
facts augmented with some additional evidentiary materials. Maley duly submitted a

                                             5
memorandum opposing the motion. The district court filed a lengthy journal entry
granting summary judgment to the board in February 2020. Maley has appealed.


                                     LEGAL ANALYSIS


       On appeal, Maley offers three reasons the district court erred in granting summary
judgment against her: (1) The board improperly pilfered the compensation due her for
the registration fees under K.S.A. 2017 Supp. 8-145(b) when it reduced her salary; (2) the
board unlawfully retaliated against her for asserting her right to compensation for
collecting the registration fees; and (3) the board violated the Kansas Wage Payment Act.
We ultimately find those arguments unavailing and conclude the board paid Maley a
reasonable salary conforming to the admittedly limited law governing the relationship
between boards of county commissioners and county treasurers. In short, Maley incurred
no redressable legal injury in the ways she had alleged.


       The board, as the party seeking summary judgment, had the obligation to
demonstrate to the district court, based on appropriate evidentiary materials, there were
no disputed issues of material fact and judgment could, therefore, be entered in its favor
as a matter of law. Trear v. Chamberlain, 308 Kan. 932, 935, 425 P.3d 297 (2018);
Shamberg, Johnson & Bergman, Chtd. v. Oliver, 289 Kan. 891, 900, 220 P.3d 333
(2009). In essence, the board submitted there was nothing for a jury or a district court
judge sitting as fact-finder to decide that would make any difference. The board, in turn,
argued it had the legal right to reduce Maley's salary in January 2018.


       In opposing summary judgment, Maley either had to cite record evidence calling
into question a material factual representation the board made in support of its motion or
had to show the board failed to establish sound legal grounds for its action. Trear, 308
Kan. at 935-36; Shamberg, 289 Kan. at 900. When a party has identified disputed
material facts, the motion should be denied in favor of a trial to permit a judge or jury to

                                              6
resolve those disputes after hearing witnesses testify in court and reviewing any relevant
documentary evidence. Likewise, if the undisputed facts do not support the movant's
legal theory, the motion should be denied for that reason.


       When considering summary judgment, the district court must view the evidence
most favorably to the party opposing the motion and give that party the benefit of every
reasonable inference that might be drawn from the evidentiary record. Trear, 308 Kan. at
935-36; Shamberg, 289 Kan. at 900. We apply the same standards in reviewing the entry
of summary judgment. Because a summary judgment presents a question of law—it
entails the application of legal principles to uncontroverted facts—we owe no deference
to the district court's decision to grant the motion, and our review is unlimited. See
Adams v. Board of Sedgwick County Comm'rs, 289 Kan. 577, 584, 214 P.3d 1173 (2009).
Here, we see no disputes over material facts, especially given the parties' stipulation
about much of their interaction over Maley's compensation.


       For her first point on appeal, Maley contends the board impermissibly
appropriated the registration fees due her when it reduced her salary in January 2018 and
violated K.S.A. 2017 Supp. 8-145(b) by doing so. She relies heavily on Weber to bolster
her argument. We are unpersuaded that the board violated the law as Maley contends.


       In Weber, the court basically held that a board of county commissioners cannot
use the compensation due a county treasurer for collecting registration fees for the state to
offset or reduce an otherwise reasonable salary paid the treasurer for work done for the
county. 289 Kan. 1166, Syl. ¶ 11, 1181-82. The court expressly recognized that "the extra
compensation" generated by K.S.A. 8-145(b) "is to be in addition to any other
compensation received by county treasurers under any other law, not a replacement for
other compensation." 289 Kan. at 1181. There, the Marshall County commissioners
engineered just that sort of replacement when they reduced the treasurer's salary
commensurate with an anticipated jump in remuneration from registration fees after the

                                              7
Legislature increased the compensation rate. The court held the commissioners' action to
be unlawful. The court suggested the Marshall County commissioners could reduce the
treasurer's salary for county work if the adjustment were objectively justified and the
resulting amount reflected fair compensation for that work. 289 Kan. at 1183-84.


       The circumstances here are distinguishable. As the law stands, the board had the
authority to cut Maley's salary for her county work so long as the adjusted pay reasonably
compensated her for those tasks. Weber, 289 Kan. at 1183. In this context, reasonable
compensation is not a precise dollars and cents figure but a range, albeit a relatively
narrow one, reflecting fair remuneration. Cf. Southwestern Bell Tel. Co. v. State
Corporation Commission, 192 Kan. 39, Syl. ¶ 17, 386 P.2d 515 (1963) ("range of
reasonableness" governs fair rate of return to regulated utility and its investors, on the one
hand, and its customers, on the other); Charlette v. Charlette Bros. Foundry, Inc., 59
Mass. App. Ct. 34, 43,793 N.E.2d 1268 (2003) (no actionable self-dealing when
president of family owned corporation paid himself without directors' approval, but
amount came "'well within the range of reasonable compensation'" for duties performed).


       Here, for summary judgment purposes, a reasonable salary may be derived from
the compensation Maley's predecessors received. Those treasurers would not have
continued in the job if the compensation were unreasonable. As we have outlined,
Maley's immediate predecessor received an annual salary of $59,400 for her combined
work for the county and the state. In exchange, she had relinquished her compensation
from the registration fees, so that money went into the Coffey County general fund. The
parties do not suggest that the $10,161.20 Maley received in compensation for
registration fees in 2017 was grossly atypical. So Maley's immediate predecessor
received roughly $49,000 for her work for the county. The board's decision in January
2018 to pay Maley $50,000 for her county work falls within a demonstrable range of
reasonableness. Going forward, Maley continued to receive the compensation due her


                                              8
under K.S.A. 8-145(b) for collecting the vehicle registration fees, augmenting the salary
the board approved.


       In short, the undisputed evidence establishes the board set a reasonable salary for
Maley in January 2018, although her total compensation may have been reduced because
she chose to substitute the variable compensation she would receive from the registration
fees for the composite salary the previous treasurers agreed to in place of that
compensation. Given the issues here, we need not and do not offer an opinion on whether
the composite salary arrangement would pass muster under K.S.A. 8-145(b) or Weber.


       In Weber, the court suggested boards of county commissioners could consider the
percentage of work a treasurer performs for the county and for the state in adjusting the
treasurer's salary and might use an "accurately and fairly conducted" salary study to
inform the decision. 289 Kan. at 1183. In our review, we give no real persuasive weight
to the board's reliance on its salary survey or Maley's impromptu comment on the
division of her work between the county and the state. Although those facts are
undisputed, we are to draw inferences from those facts favoring only Maley, since she
opposed the summary judgment motion.


       The salary survey appears inexact, and its use of geographically proximate
counties does not seem to provide an intrinsically sound set of comparators. The district
court correctly, though perhaps euphemistically, characterized the result to be informal.
The inference of informality is inconsistent with the standards in Weber for such studies
and undercuts the document's value for the board on summary judgment. Similarly, the
board's heavy reliance on Maley's comment about the division of her work is strained for
summary judgment purposes, although she never directly offered a different breakdown.
The proper inferences to be drawn from those circumstances seem better left to a fact-
finder afforded an opportunity to see and hear the witnesses.


                                             9
       Our assessment of the summary judgment record also takes account of the board's
stated reliance on Maley's supposed inexperience as a reason for reducing her salary. But,
of course, Maley had even less experience in the treasurer's position when she started,
and the board did not reduce the salary for the position then. At the outset, the board
presumably imputed value to Maley's extended tenure as a deputy treasurer. A logical
inference suggests the board offered Maley's lack of experience as a pretextual
justification for its action, camouflaging an exercise of raw political power and authority
strictly because Maley refused to agree to the compensation arrangement it had with her
predecessors. On summary judgment, at least, that adverse inference of intent necessarily
extends to the other reasons the board used to justify the salary reduction. A fact-finder
could conclude the board was simply putting a facade of objectiveness on a political fight
and power struggle with Maley that it intended to win in no uncertain terms.


       But so long as Maley emerged from that battle with a reasonable salary for her
county work coupled with the right to receive compensation under K.S.A. 8-145(b), she
has failed to show a legally redressable injury. Even under the stringent summary
judgment standards, we cannot say the board deprived Maley of the lawful compensation
she was due as treasurer.


       And that segues into Maley's second point on appeal: She contends the board
unlawfully retaliated against her when it reduced her salary for insisting on receiving
compensation under K.S.A. 2017 Supp. 8-145(b). On the summary judgment record,
Maley may be half right, but that's not enough to sustain a claim for an actionable injury
or wrong. The evidence fosters a reasonable inference that at least some of the
commissioners were annoyed—to put it mildly—that Maley refused to go along with the
compensation arrangement her predecessors accepted. And they viewed her as, in effect,
double-dipping in 2017, despite their appeals and then threats that she not.




                                             10
       In response, the board reduced Maley's salary for her county work going forward,
given her insistence on keeping the registration fee compensation. In a dictionary sense,
the board retaliated against Maley in response to her stance on how she wanted to be
compensated. Webster's New World College Dictionary 1240 (5th ed. 2016) ("retaliate"
defined as "to return like for like"); Black's Law Dictionary 1573 (11th ed. 2019)
("retaliation" defined as "an instance of reprisal, requital, or revenge"). In some and
perhaps many circumstances, retaliation may be a base or ethically questionable
motivation. But a retaliatory motive is not, in and of itself, unlawful. The resulting action
must violate a protected legal right of the target of the retaliation. Maley's argument on
appeal founders in that respect.


       Maley insisted she receive the compensation she was statutorily due for collecting
the registration fees. The board complied with her request, and—in turn or in retaliation,
depending on the characterization—it chose to reset her annual salary to compensate her
for only county work, when the annual salary had previously covered both county and
state duties the treasurer performed. The reduced pay, however, was objectively
reasonable for the county duties, so the reduction inflicted no legal injury on Maley.
Maley asserted a legal right she held as treasurer, and in return, the board exercised a like
legal right it held to avoid repeating what it viewed as a marked overcompensation of
Maley in 2017.


       To bolster her argument, Maley points to the threats of adverse political
consequences she faced as a demonstration of the commissioners' retaliatory intent in
later reducing her salary. But the commisioners did no more than they had a legal right to
do. They may have played political hardball, and at least two of them may have made
unseemly threats to Maley. That some or all of the commissioners may have acted
spitefully, with recrimination, or out of an intent to put Maley in her place or at a political
disadvantage, is not unlawful for that reason. Whether such motivations or objectives
could be considered unworthy or indecorous is irrelevant to this legal action.

                                              11
       For the most part judges disclaim being political animals and few can lay
legitimate claim to being moral philosophers. We put ourselves in that rather large and
unremarkable category. It is not for us to assess either the politesse or the wisdom of the
blows the commissioners struck in their political fight with Maley. We may declare those
blows foul, thus warranting a judicial remedy, only if Maley has identified an established
legal boundary they broke. She has not.


       In her last point, Maley contends the board's decision to reduce her salary violated
the Kansas Wage Payment Act. We see no basis for the claim.


       The Act requires employers to pay "wages" due their employees. K.S.A. 2020
Supp. 44-314(a). In turn, the Act defines "wages" as "compensation for labor or services
rendered by an employee" and includes amounts determined on a commission basis.
K.S.A. 2020 Supp. 44-313(c). The Kansas Supreme Court has described the Act as an
"'expansive and comprehensive legislative scheme that is broad in its scope and the rights
created for Kansas workers to secure unpaid wages earned from their labors.'" Craig v.
FedEx Ground Package System, Inc., 300 Kan. 788, 792, 335 P.3d 66 (2014) (quoting
Campbell v. Husky Hogs, 292 Kan. 225, 233, 255 P.3d 1 [2011]). An employer violates
the Act if it fails to pay employees the wages statutorily due them or earned under the
terms of a contractual agreement.


       Although the county plainly is an employer covered under the Act, we cannot say
with such clarity that Maley, as an elected public official, is a covered employee. See
K.S.A. 2020 Supp. 44-313(a) (defining "employer" to include cities, counties, and other
political subdivisions of the state); (b) (defining "employee" as "any person allowed or
permitted to work by an employer"). The parties have not joined the coverage issue, so
we assume the Act applies to Maley.


                                             12
      Maley's claim under the Act fails because she has never been denied compensation
legally owed her. The board ultimately acceded to Maley's request that she be
compensated under K.S.A. 8-145(b) for the registration fees. Her statutory right to
compensation for the state work has been honored. Maley has likewise been paid the
salary the board has set as compensation for her work for the county. Although the board
reduced her salary in January 2018, Maley received the full amount of the compensation
set both before and after the change. So Maley was never paid less than what the board
had voted to pay her. As we have already found, Maley received a fair or objectively
reasonable salary for her county work after the reduction. Maley has not shown she has
been paid less than the wages legally owed her for the services she has rendered. As a
result, she has no viable claim under the Act for unpaid wages.


      Having examined the points Maley has raised on appeal, we find no basis to
reverse the district court's entry of summary judgment for the Coffey County Board of
Commissioners.


      Affirmed.




                                            13